         Case: 1:18-cv-01689-JG Doc #: 34 Filed: 03/20/19 1 of 5. PageID #: 632




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

KALVIN BURRIS,                                    )   CASE NO.: 1:18-cv-01689
                                                  )
                                                  )   JUDGE JAMES S. GWIN
                        Plaintiff,                )
                                                  )
v.                                                )
                                                  )
APPLIED MEDICAL TECHNOLOGY,                       )
INC.,                                             )
                                                  )
                                                  )
                        Defendant.                )


     DEFENDANT APPLIED MEDICAL TECHNOLOGY, INC.’S MOTION TO DISMISS
      CERTAIN OPT-IN PLAINTIFFS, WITH INCORPORATED MEMORANDUM IN
                                  SUPPORT


         Defendant Applied Medical Technology, Inc. (“AMT” or “Defendant”), pursuant to Rule

37 of the Federal Rules of Civil Procedure, through its undersigned counsel, respectfully request

that this Court dismiss with prejudice certain opt-in plaintiffs who refused to participate in the

discovery process in this litigation, specifically, Elizalde Infante, Kameisha Lee, Belon Tillman,

Arazael Velazquez, Heidi Weglicki, Lois Laux, and Ashley Griffin.

I.       RELEVANT FACTUAL BACKGROUND

         On July 20, 2018, Plaintiff Kalvin Burris (“Plaintiff”) filed a hybrid putative Fair Labor

Standards Act (FLSA) collective and Ohio Minimum Fair Wage Standards Act (OMFWSA)

class action, asserting that he and other similarly situated AMT manufacturing employees were

not paid for all hours worked, donning time, post-donning walk time, time spent washing their

hands, time spent meeting with their supervisors and other employees, pre-doffing walk time,

and doffing time.



{02832426 - 1}
         Case: 1:18-cv-01689-JG Doc #: 34 Filed: 03/20/19 2 of 5. PageID #: 633




         On November 11, 2018 the court conditionally certified the collective action. (See ECF #

14). Plaintiffs’ counsel issued notices to the potential collective action members, and a total of

twenty-six current and former AMT employees filed consent forms to opt into the FLSA

collective action. (See ECF # 3, 8, 19, 20-24).

         Plaintiff and AMT engaged in written discovery and exchanged documents. AMT also

took the deposition of Plaintiff. Additionally, AMT noticed depositions of eight of the Opt-In

Plaintiffs, five of which did not appear for deposition without excuse or explanation. (See Exhibit

1, Declaration of Mark Fusco). AMT also issued short discovery questionnaires to the remaining

Opt-In Plaintiffs that were not issued Notices of Deposition. (Id., at ¶ 10). AMT did not receive

any responses to the discovery questionnaires issued to Opt-In Plaintiffs Lois Laux and Ashley

Griffin. (Id., at ¶ 11). Consistent with this complete disregard for the discovery process,

Plaintiffs’ counsel filed Notices with this Court withdrawing the consent of Opt-In Plaintiffs

Elizalde Infante, Kameisha Lee, Belon Tillman, Arazael Velazquez, Heidi Weglicki, Lois Laux,

and Ashley Griffin. (See ECF # 26, 29, 32).

         AMT is now before the Court seeking to dismiss these seven Opt-In Plaintiffs’ claims

with prejudice for their failure to participate in discovery.

II.      LAW AND ARGUMENT

         Rule 37 of the Federal Rules of Civil Procedure provides that “[t]the court . . . may, on

motion, order sanctions, if a party . . . fails, after being served with proper notice, to appear for

that person’s deposition.” Fed.R.Civ.P. 37(d)(1)(A)(i). The appropriate type of sanctions range

from issuance of a contempt order to the dismissal of the action.                 See Fed.R.Civ.P.

37(b)(2)(A)(i)-(vi) and (d)(3). This Court has previously held that an opt-in plaintiff’s failure to

appear for a noticed deposition should result in a dismissal of their claims with prejudice. See



{02832426 - 1}                                     2
         Case: 1:18-cv-01689-JG Doc #: 34 Filed: 03/20/19 3 of 5. PageID #: 634




Hurt v. Commerce Energy, Inc., et al., No. 1:12-CV-758, 2014 WL 3615807, *4 (N.D.Ohio July

21, 2014).

         Other courts considering this issue have, likewise, issued dismissal orders. In Morgan v.

Family Dollar Stores, 551 F.3d 1233, 1245 (11th Cir. 2008), the court upheld the dismissal with

prejudice of several opt-in plaintiffs who failed to appear for their scheduled depositions.

         Further, courts have found that the failure of a FLSA opt-in plaintiff to participate in

written discovery necessitates dismissal of that opt-in plaintiff from the action. See Edwards v.

CFI Sales & Marketing, Inc., No. 6:09-cv-234-Orl-28GJK, 2011 WL 2198687, at *9-10 (M.D.

Fla. June 3, 2011) (requiring opt-in plaintiffs in an FLSA collective action to answer court’s

interrogatories and dismissing them for failing to do so); Brennan v. Qwest Communications

Intern., Inc., Civil No. 07-2024 ADM/JSM, 2009 WL 1586721, at *25-*31 (D.Minn. June 4,

2009) (dismissing opt-in plaintiffs in an FLSA collective action for failure to meet court

requirements of appearing for deposition or responding to written discovery requests).

Additionally, a non-responsive plaintiff’s failure to cooperate with his/her counsel’s attempt to

comply with court orders is “inaction demonstrat[ing] a disrespect for the Court’s authority.”

Scott v. Raudin McCormick, Inc., No. 08-4045-EFM, 2010 WL 3125955, at *5 (D.Kan. Aug. 6,

2010) (dismissing opt-in plaintiffs who failed to respond to discovery requests and court orders).

         In the instant case, five Opt-In Plaintiffs specifically selected for deposition have refused

to participate in this litigation. Additionally, two Opt-In Plaintiffs failed to provide responses to

AMT’s discovery requests. These failures occurred after all potential collective action members

were sent Court-approved notices, which expressly informed them that they may be asked to

“answer questions under oath, and/or testify in court at trial or another proceeding.” (See ECF #

11-1). These Opt-In Plaintiffs’ refusal to participate is disrespectful to the judicial process and



{02832426 - 1}                                     3
         Case: 1:18-cv-01689-JG Doc #: 34 Filed: 03/20/19 4 of 5. PageID #: 635




this Court, especially as they have come forward with no valid excuse for their failures.

Dismissal of these plaintiffs from this action is the only appropriate remedy, as an order to

compel their depositions and discovery responses at this juncture of the litigation would be futile,

and AMT has been unfairly prejudiced by their actions or inactions. Accordingly, the failure to

participate in this action warrants their dismissal, with prejudice.

III.     CONCLUSION

         For the foregoing reasons and authority, Defendant Applied Medical Technology, Inc.

respectfully requests that Opt-In Plaintiffs Elizalde Infante, Kameisha Lee, Belon Tillman,

Arazael Velazquez, Heidi Weglicki, Lois Laux, and Ashley Griffin be dismissed, with prejudice.

                                               Respectfully submitted,

                                              /s/ Mark S. Fusco
                                              Mark S. Fusco (Reg. No. 0040604)
                                                Email: mfusco@walterhav.com
                                                Direct Dial: 216-619-7839
                                              Rina R. Russo (Reg. No. 0087761)
                                                Email: rrusso@walterhav.com
                                                Direct Dial: 216-928-2928
                                              Jessica B. Loucks (Reg. No. 0097498)
                                                Email: jloucks@walterhav.com
                                                Direct Dial: 216-916-2479

                                              WALTER | HAVERFIELD LLP
                                              The Tower at Erieview
                                              1301 E. Ninth Street, Suite 3500
                                              Cleveland, Ohio 44114
                                              Telephone: 216-781-1212
                                              Facsimile: 216-575-0911

                                              Attorneys for Defendant
                                              Applied Medical Technology, Inc.




{02832426 - 1}                                    4
         Case: 1:18-cv-01689-JG Doc #: 34 Filed: 03/20/19 5 of 5. PageID #: 636




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing was served electronically
this 20th day of March, 2019. Notice of this filing will be sent to all parties by operation of the
Court’s electronic filing system. Parties may access this filing through the Court’s system.


                                             /s/ Mark S. Fusco
                                             One of the Attorneys for
                                             Applied Medical Technology, Inc.




{02832426 - 1}                                  5
